Citation Nr: 1426184	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-07 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from January 1993 to February 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems. 

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2001 rating decision which denied service connection for a right wrist disability.

2.  Evidence received since the June 2001 rating decision, including VA treatment records dated in May 2010, April 2010, and March 2012, shows complaints, treatment and findings of right carpal tunnel syndrome (CTS), and a June 2013 treatment record shows he underwent right carpal tunnel release for CTS; this evidence relates to the previously unestablished elements of whether the Veteran had current right wrist disability that is attributable to service.  



CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection for a right wrist disability is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for a right wrist disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for right wrist disability, alleging the disability is related to injury in service.  Regardless of whether the RO determined that new and material evidence was presented to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the reopening the claim.  Therefore, no further notice is required. 

Service connection for a right wrist disability was denied in a June 2001 rating decision on the basis that the evidence of record had not established that the Veteran had current right wrist disability that was related to service, there was no chronic right wrist disability in service, and no continuity of symptomatology of a current chronic right wrist disability since service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).
The evidence received as part of the Veteran's February 2009 petition to reopen his claim for service connection for right wrist disability includes statements and testimony from the Veteran as well as VA medical records.  These VA medical records show current diagnosis of right CTS in April 2010, May 2010 and March 2012.  Additionally, an entry dated in June 2013 reflects that the Veteran underwent right carpal tunnel release due to right CTS.  Critically, these records show definitive diagnoses and treatment dated both before and after a December 2011 VA examination in which the examiner noted a normal examination.  These treatment records pertain to Veteran current disability, are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  


ORDER

The claim for service connection for right wrist disability is reopened; to this extent only, the appeal is granted.


REMAND

When the Veteran underwent the aforementioned VA examination in December 2011 for right wrist disability, the examiner found a normal examination with no diagnosis.  Also, the record does not contain any medical opinion linking the current CTS to the documented right wrist injury and tear of the triangular fibrocartilage complex in 1995.  In view of the diagnoses of record during the pendency of the claim, as well as the June 2013 surgery, the Board finds that the record does in fact show current right CTS, and thus a right wrist disability is established.  Under the circumstances, particularly considering the intervening surgery for right CTS, the Board finds that an examination and opinion must be obtained to address the likelihood that the current right CTS is related to service, to include noted right wrist injury and tear of the triangular fibrocartilage complex in 1995.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, as the most recent VA treatment records are approximately one year old, and it appears that the Veteran was at that time undergoing follow-up treatment for his CTS surgery, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA medical records dating from June 2013.

2.  Then, schedule the Veteran for a VA examination with an examiner with appropriate expertise for his right wrist disability.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted. 

The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right CTS is related to his active service, to include noted right wrist injury and tear of the triangular fibrocartilage complex in 1995. 

A complete rationale must be provided for the opinion. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


